Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered December 21, 1988, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that his plea allocution was not sufficient because he did not admit that he committed the essential elements of the crime. However, we find that the defendant’s claim is precluded because a defendant who accepts a bargained-for plea to a lesser offense than that charged in the indictment may not challenge the factual basis for the plea (see, People v Pelchat, 62 NY2d 97, 108; People v McVay, 148 AD2d 474). In any event, we find that the factual recitation was legally sufficient.
The defendant also contends that the court erred when it refused to permit him to withdraw his guilty plea without conducting a more thorough inquiry to ensure that his plea was made knowingly and voluntarily. However, a review of the record reveals that the court did conduct a sufficient inquiry into the basis of the defendant’s application and properly found the application to be without merit (see, People v Colon, 114 AD2d 967). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.